DETAILED ACTION
This Office Action is in response to the filing of the application on 10/15/2021. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 lacks a period at the end of the claim to make it a grammatically complete sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlen et al. (US Pat. 5,155,423).
Regarding claim 1, Karlen discloses a robotic system (see the robotic arm of Figs. 5-6) comprising: a first linkage (see pitch joint 8 in Figs. 5-7 on the right side of roll joint 10) and a second linkage (see pitch joint 12 in Figs. 5-7 on the left side of roller joint 10); a joint coupling the first linkage to the second linkage (see roll joint 10 in Figs. 5-7 which couples pitch joints 8 and 12 together); and at least one cable (see Col. 14 lines 44-45 where wiring passes between the joints through the apertures 136 in Fig. 7); wherein the joint includes a motor (see motor 72 in Fig. 7) having a shaft (see motor shaft 94 in Fig. 7), a strain wave gear (see wave generator 100 in Fig. 7) having a flexible member (flexspline 112 in Fig. 7) coupled to a circular spline (rigid spline 88 in Fig. 7), a first conduit (harmonic drive collar 108 with central aperture 122 in Fig. 7), and a bearing (bearing 70 in Fig. 7); wherein the motor is configured to rotate the shaft in a first direction and the strain wave gear is configured to rotate a first of the flexible member or the circular spline (see Col. 15 lines 14-20 where the motor to rotate in a direction which then moves the flexspline 112); wherein the first conduit is configured to rotate in response to rotation of the first of the flexible member or the circular spline (see Col. 15 lines 14-22 where rotational motion of the flexspline is transmitted to collar 108); wherein the at least one cable passes through the bearing and into the second linkage but does not pass through either of the strain wave gear or the motor (the wiring passes through apertures 136 (see Col. 14 lines 44-45) and the passage 73 (see Col. 13 lines 28-30), such that it moves along roll joint 10 passing through the bearing 70 as it moves through passage 73, and passing into the pitch joint 12 as it continues beyond aperture 136, but remaining outside of and thus not passing through either the wave generator 100 or motor 72 which are located closer to the central longitudinal axis); wherein the first conduit is configured to rotate about a longitudinal axis (see Col. 15 lines 14-22 where rotational motion of the flexspline is transmitted to collar 108, which is along the longitudinal axis), and the strain wave gear is distal to the motor and proximal to the first conduit (see Fig. 7 where the wave generator 100 is distal motor 72 and proximal collar 108) and the first conduit is proximal to the bearing (see Fig. 7 where collar 108 is proximal bearing 70), and the second linkage is distal to the first linkage (see Fig. 7 where pitch joint 12 is distal to pitch joint 8).
Regarding claim 2, Karlen discloses wherein the at least one cable is mounted in a substantially static orientation (see Fig. 7 where the wiring passes through passage 73, where housing assembly 64 is fixedly mounted to case module 46 via clamp ring 36, making that section of wire remain substantially static around passage 73).
Regarding claim 3, Karlen discloses wherein the at least one cable is configured to remain substantially statically mounted and not rotate with the first conduit about the longitudinal axis in response to rotation of the first of the flexible member or the circular spline (see Fig. 7 where the wiring passes through passage 73, where housing assembly 64 is fixedly mounted to case module 46 via clamp ring 36, making that section of wire remain substantially static around passage 73, as housing assembly 64 does not rotate with the strain wave gearing).
Regarding claim 13, Karlen discloses wherein: the first of the flexible member or the circular spline includes the flexible member (flexspline 112 in Fig. 7); the strain wave gear is configured to rotate the flexible member in a second direction (see Col. 15 lines 14-22 where flexspline counter-rotates with the rotation of the motor); the first conduit is configured to rotate in the second direction in response to (a) rotation of the flexible member in the second direction (see Col. 15 lines 14-22 where collar 108 rotates with flexspline 112, which is the same second direction), and (b) rotation of the shaft in the first direction (see Col. 15 lines 14-22 where the motor rotates in a first direction, opposite the counter-rotation of the flexspline); and the second direction is opposite the first direction (see Col. 15 lines 14-22 where the motor rotates in a first direction, opposite the counter-rotation of the flexspline).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlen as applied to claims 1 and 2 above, respectively, and further in view of Hutter et al. (US Pub. 2019/0160658).
Regarding claim 4, Karlen discloses rotation of the first conduit about the longitudinal axis in response to the rotation of the first of the flexible member of the circular spline.
Karlen lacks a detailed description of an angle sensor sensing the rotation of the first conduit. 
However, Hutter teaches angle sensing devices for a robotic joint, where joint output angle sensing device along with a gear output angle sensing device are used to calculate more precise torque control (see [0052] and [0104]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strain wave gear output with an angle sensing device as taught by Hutter, as it would allow for the system to more precisely control the applied torque (Hutter; see [0052]).
Regarding claim 19, Karlen discloses a joint with the first and second linkages. 
Karlen lacks a detailed description of the device having a robotic exoskeleton configured to couple to a human. 
However, Hutter teaches a robotic linkage device which is used as a robotic exoskeleton fixed to extremities of a human (see [0084]-[0085]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the use of the robotic joint of Karlen to be used for a robotic exoskeleton for human use as taught by Hutter, as it would enhance the usability of the device so that it can support or help train human movements (Hutter; see [0085]).
Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlen as applied to claim 1 above, and further in view of Ogata (US Pat. 10,335,959).
Regarding claim 14, Karlen discloses a flexible member and a circular spline. 
Karlen lacks a detailed description of a force sensor configured to sense force transmitted via a second of the flexible member or the circular spline. 
However, Ogata teaches a similar robotic arm joint device, where a torque sensor (Fig. 2 torque sensor 52s) detects the applied torque on the supporting unit (fixing portion 532 in Fig. 2), where the applied forces come from a strain wave gear of reduction mechanism 53, the robotic arm having first and second linkages connected by a housing (Fig. 2 links 62 and 63 and housing 55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Karlen to include a torque sensor for sensing applied torque as taught by Ogata, as it would provide data regarding the applied force from the strain wave gear, allowing for more precise control over the motion of the joint.
Regarding claim 15, the modified Karlen device has the force sensor is between the strain wave gear and a housing of the first linkage (Ogata; see Fig. 2 where torque sensor 52s is between the strain wave gear 53 and first link 62).
Regarding claim 16, the modified Karlen device has a housing of the first linkage (Ogata; see link 62 in Fig. 2); wherein: (a) the second of the flexible member or the circular spline couples to a bracket via the force sensor (Ogata; see Fig. 2 where strain wave gear 53 couples to fixing portion 551 of housing unit 55 through torque sensor 52s); (b) the force sensor couples to the housing via the bracket (Ogata; see Fig. 2 where fixing portion 551 couples torque sensor 52s to housing unit 55).
Regarding claim 17, the modified Karlen device has wherein the force sensor couples to the first conduit via the strain wave gear (Karlen; Fig. 7 where the torque sensor of Ogata is placed about the output of the strain wave gearing about collar 108, such that it couples the collar to the strain wave gear in analogous fashion to how it couples housing 55 to strain wave gear 53 in Fig. 2 of Ogata).
Regarding claim 18, the modified Karlen device has wherein the force sensor is an in-line force sensor (Ogata; torque sensor 52s in Fig. 2, which is aligned with the output of the strain wave gearing so as to be in-line with the applied forces).
Regarding claim 20, the modified Karlen device, as modified in claim 14, has wherein a second of the flexible member or the circular spline is coupled to a housing of the first linkage through a torque sensor (Ogata; see Fig. 2 where strain wave gear 53 couples to fixing portion 551 of housing unit 55 and to link 62 through torque sensor 52s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 14-21 of U.S. Patent No. 11,147,731. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are directed to substantially the same invention with only minor differences in language.
Instant Application
‘731 Patent
A robotic system comprising: a first linkage and a second linkage; a joint coupling the first linkage to the second linkage; and at least one cable; wherein the joint includes a motor having a shaft, a strain wave gear having a flexible member coupled to a circular spline, a first conduit, and a bearing; wherein the motor is configured to rotate the shaft in a first direction and the strain wave gear is configured to rotate a first of the flexible member or the circular spline; wherein the first conduit is configured to rotate in response to rotation of the first of the flexible member or the circular spline; wherein the at least one cable passes through the bearing and into the second linkage but does not pass through either of the strain wave gear or the motor; wherein the first conduit is configured to rotate about a longitudinal axis; and wherein (a) the strain wave gear is distal to the motor and proximal to the first conduit, (b) the first conduit is proximal to the bearing, and (c) the second linkage is distal to the first linkage.

A robotic system comprising: a first linkage and a second linkage; a joint coupling the first linkage to the second linkage; and at least one cable; wherein the joint includes a motor having a shaft, a strain wave gear having a flexible member coupled to a circular spline, a first conduit, and a bearing; wherein the motor is configured to rotate the shaft in a first direction and the strain wave gear is configured to rotate a first of the flexible member or the circular spline; wherein the first conduit is configured to rotate in response to rotation of the first of the flexible member or the circular spline; wherein the at least one cable passes through the bearing and into the second linkage but does not pass through either of the strain wave gear or the motor; wherein the first conduit is configured to rotate about a longitudinal axis; wherein, (a) the strain wave gear is between the motor and the first conduit, and (b) the first conduit is between the strain wave gear and the bearing; wherein the first conduit comprises: (a) a first outer wall with a perimeter that extends at least 270 degrees about the longitudinal axis; (b) a second outer wall with a perimeter that extends at least 270 degrees about the longitudinal axis; (c) an inner wall with a perimeter that extends less than 180 degrees about the longitudinal axis and which couples the first and second outer walls to each other; wherein the first and second outer walls and the inner wall collectively define a channel that extends more than 180 degrees about the longitudinal axis; and wherein a plane, which is orthogonal to the longitudinal axis, intersects the inner wall and the channel but not the first outer wall and not the second outer wall.


As seen in the above comparison, claim 1 of the instant application is a broader interpretation of claim 1 of the ‘731 patent. The only difference is that the instant application has limitations as to where structures are located in relation to one another. However, the language is functionally similar, as “the strain wave gear being between the motor and the first conduit, and the first conduit is between the strain wave gear and the bearing” in the ‘731 patent is almost the same as in the instant application “the strain wave gear is distal to the motor and proximal to the first conduit, the first conduit is proximal to the bearing, and the second linkage is distal to the first linkage.” There are only two directions, proximal and distal, and ‘731 patent lists the structures as between. There are only two orientations available, either in the same or reverse as the instant application. Hence, it would have been obvious to one of ordinary skill in the art to arbitrarily choose a distal and proximal direction, which would arrive at the instant application half of the time. 
Claim 2 of the instant application corresponds to claim 2 of the ‘731 patent. 
Claim 3 of the instant application corresponds to claim 2 of the ‘731 patent, where the cable is still static and the conduit is known to move from claim 1, and hence it is functionally and structurally the same, only with difference language. 
Claim 4 of the instant application corresponds to claim 3 of the ‘731 patent. 
Claim 5 of the instant application corresponds to claim 1 of the ‘731 patent, and is broader in interpretation. 
Claim 6 of the instant application corresponds to claim 4 of the ‘731 patent. 
Claim 7 of the instant application corresponds to claim 5 of the ‘731 patent. 
Claim 8 of the instant application corresponds to claims 14-15 of the ‘731 patent. 
Claim 9 of the instant application corresponds to claim 17 of the ‘731 patent. 
Claim 10 of the instant application corresponds to claim 18 of the ‘731 patent. 
Claim 11 of the instant application corresponds to claim 19 of the ‘731 patent. 
Claim 12 of the instant application corresponds to claim 20 of the ‘731 patent. 
Claim 13 of the instant application corresponds to claim 16 of the ‘731 patent. 
Claim 14 of the instant application corresponds to claim 6 of the ‘731 patent. 
Claim 15 of the instant application corresponds to claim 7 of the ‘731 patent. 
Claim 16 of the instant application corresponds to claim 9 of the ‘731 patent. 
Claim 17 of the instant application corresponds to claim 10 of the ‘731 patent. 
Claim 18 of the instant application corresponds to claim 8 of the ‘731 patent. 
Claim 19 of the instant application corresponds to claim 1 of the ‘731 patent, where it would have been obvious to one of ordinary skill in the art that a robotic arm can be used in an exoskeleton application, which is widely known in the art. 
Claim 20 of the instant application corresponds to claim 21 of the ‘731 patent. 
Allowable Subject Matter
Claims 5-12 would be allowable if rewritten to overcome the rejections under Obvious Double Patenting, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785